Case: 2:20-cv-00782-MHW-KAJ Doc #: 20 Filed: 06/23/20 Page: 1 of 4 PAGEID #: 454




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


Columbia Gas Transmission, LLC,

             Plaintiff,

      v.                                     Civil Action 2:20-cv-782

                                             Judge Michael H. Watson
16.907 Acres of Land, More or Less,
In Jackson and Lawrence Counties,            Magistrate Judge Jolson
Ohio, et al.,

             Defendants.

                               OPINION AND ORDER

      Plaintiff Columbia Gas Transmission, LLC (“Plaintiff”) moved for a

preliminary injunction and order of condemnation pursuant to the Natural Gas

Act, 15 U.S.C. § 717 (“NGA”) and Federal Rules of Civil Procedure 71.1 and 65.

Mots., ECF Nos. 4, 5. The Notice of Condemnation was issued by the Clerk on

February 11, 2020. ECF No. 7. Thereafter, an Affidavit of Service for Summons

was filed by Plaintiff reflecting a February 12, 2020 service date for the Notice of

Condemnation on Caliber Home Loans, Inc. (“Defendant”), making Defendant’s

responsive pleading due by March 4, 2020. ECF No. 8. The deadline for filing

has passed, and Defendant has not responded or otherwise entered an

appearance. Accordingly, on May 18, 2020, Plaintiff applied for, and the next

day was granted, a Clerk’s entry of default. ECF Nos. 16, 17. On May 27, 2020,
Case: 2:20-cv-00782-MHW-KAJ Doc #: 20 Filed: 06/23/20 Page: 2 of 4 PAGEID #: 455




Plaintiff moved for default judgment against Defendant. Mot., ECF No. 19. Once

again, the time for response has expired, and Defendant has not responded.

      Federal Rule of Civil Procedure 55(b) authorizes a court to enter default

judgment against a party whose default has previously been entered by the

Clerk. Once default has been entered, a defaulting defendant is considered to

have admitted all the well-pleaded allegations in the Complaint. See Thomas v.

Miller, 489 F.3d 293, 299 (6th Cir. 2007) (entry of default “conclusively

establishes every factual predicate of a claim for relief”).

      The NGA establishes a comprehensive federal regulatory scheme for the

interstate transportation and sale of natural gas. 15 U.S.C. § 717(b). Congress

delegated the regulatory authority established by the NGA to the Federal Energy

Regulatory Commission (“FERC”). Alliance Pipeline L.P. v. 4,500 Acres of Land,

911 F. Supp. 2d 805, 810 (D.N.D. 2012) (citing 42 U.S.C. § 7171). Natural gas

companies may undertake the construction or operation of natural gas facilities

only if FERC issues to the company a certificate of public convenience and

necessity authorizing such conduct. 15 U.S.C. § 717f(c)(1)(A).

      Relevant to this action, the NGA permits natural gas companies, through

the right of eminent domain, to acquire property rights necessary to facilitate the

operation and construction of a natural gas pipeline. 15 U.S.C. § 717f(h).

Specifically, a natural gas company may exercise the right of eminent domain to

acquire property rights where: (1) the company holds a certificate of public
Case No. 2:20-cv-782                                                        Page 2 of 4
Case: 2:20-cv-00782-MHW-KAJ Doc #: 20 Filed: 06/23/20 Page: 3 of 4 PAGEID #: 456




convenience and necessity; (2) the company is unable to acquire the property by

contract or is unable to agree with the property owners as to the amount of

compensation to be paid; and (3) the use of the property is necessary to comply

with the certificate. 15 U.S.C. § 717f(h). District courts have jurisdiction over

cases only where the amount claimed by the property owner exceeds $3,000. Id.

Satisfaction of these requirements establishes a substantive right to

condemnation.

      Here, the unchallenged factual allegations set forth in Plaintiff’s Complaint

for condemnation and injunctive relief satisfy the requirements set forth above,

and Defendant’s default establishes these facts as admitted.

      Specifically, on January 23, 2020, FERC granted Plaintiff a certificate of

public convenience and necessity to construct and operate the Buckeye XPress

Pipeline Project. See Certificate, ECF No. 1-1. Furthermore, the Declaration of

Tyler Hallinan (“Hallinan”), Plaintiff’s project manager, establishes that Plaintiff

was unable to reach an agreement as to compensation for the Easements with

some of the property owners or interest holders, that the use of the properties at

issue is necessary to implement the pipeline project, and that the amount

claimed by Defendant exceeds $3,000.00. Hallinan Decl. ¶¶ 14, 17, 19, 25 ECF

No. 4-1.

      Accordingly, and based on the foregoing, the Court GRANTS Plaintiff’s

motion for default judgment against Defendant and hereby ISSUES an Order of
Case No. 2:20-cv-782                                                        Page 3 of 4
Case: 2:20-cv-00782-MHW-KAJ Doc #: 20 Filed: 06/23/20 Page: 4 of 4 PAGEID #: 457




Condemnation to allow Plaintiff immediate access to and use of the Easement for

the purposes of the project. Because Plaintiff represents that it has reached an

agreement with all the remaining landowners or interest holders in this case, see

Mot. for Default J. 3, ECF No. 19, the Court DIRECTS the Clerk to TERMINATE

AS MOOT ECF Nos. 4 and 6. Finally, the parties are DIRECTED to file an entry

of dismissal or status report within THIRTY DAYS of the date of this Order.

      IT IS SO ORDERED.


                                     /s/ Michael H. Watson_____________
                                     MICHAEL H. WATSON, JUDGE
                                     UNITED STATES DISTRICT COURT




Case No. 2:20-cv-782                                                   Page 4 of 4
